              Case 3:19-cv-00269 Document 1 Filed 09/19/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

                                                    :
Tyron Copeland,                                     :
                                                      Civil Action No.: 3:19-cv-269
                                                    :
                        Plaintiff,                  :
        v.                                          :
                                                    :
HireRight, LLC,                                     :
                                                      COMPLAINT
                                                    :
                        Defendant.                  :
                                                    :
                                                    :

                For this Complaint, Plaintiff, Tyron Copeland, by undersigned counsel, states as

follows:

                                          JURISDICTION

        1.      This action arises out of Defendant’s violation of the Fair Credit Reporting Act,

15 U.S.C. § 1681, et seq. (the “FCRA”).

        2.      Jurisdiction is proper pursuant to 28 U.S.C. § 1331.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that Defendant

transacts business in this District and a substantial portion of the acts giving rise to this action

occurred in this District.

                                              PARTIES

        4.      Plaintiff, Tyron Copeland (“Plaintiff”), is an adult individual residing in El Paso,

Texas, and is a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).

        5.      Defendant, HireRight, LLC (“HireRight”), is a California business entity with an

address of 3349 Michelson Drive, Suite 150, Irvine, California 92612. HireRight is a consumer

reporting agency as the term is defined by 15 U.S.C. § 1681(a)(f) and a reseller as the term is

defined by 15 U.S.C. § 1681(a)(u). HireRight is regularly engaged in the business of
             Case 3:19-cv-00269 Document 1 Filed 09/19/19 Page 2 of 5



assembling, evaluating, and dispersing information concerning consumers for the purpose of

furnishing consumer reports, as defined by 15 U.S.C. § 1681(a)(d), to third parties.

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

       6.      In or around June 2018, Plaintiff applied for a job at Coleman American Moving

Service, Inc. (“Coleman”).

       7.      Thereafter, Coleman submitted Plaintiff’s information to Defendant for a

background screening report.

       8.      Defendant performed the background screening report, which included a criminal

records search, and furnished the results to Coleman.

       9.      According to the report, Plaintiff had a felony charge for organized crime pending

against him in criminal court.

       10.     However, the information provided by Defendant to Coleman is inaccurate and

misleading, as the charge was declined by the district attorney’s office in November 2014, and

Plaintiff was never tried or convicted.

       11.     Upon Coleman’s receipt of the report, Plaintiff was informed that he could not

work for Coleman due to the criminal history information contained in the report.

       12.     Plaintiff submitted a dispute to Defendant regarding the inaccurately reported

pending charge for organized crime.

       13.     Defendant investigated the dispute, learned that the charge had been declined by

the district attorney’s office, yet refused to update the report or otherwise inform Coleman that

the charge had, in fact, been declined.

       14.     In addition to being denied employment, Plaintiff has suffered actual damages in

the form of harm to reputation and emotional distress, including anxiety, frustration,

embarrassment and humiliation.
                                                 2
             Case 3:19-cv-00269 Document 1 Filed 09/19/19 Page 3 of 5



       15.     Defendant failed to take any steps to verify the accuracy of the information

contained in Plaintiff’s report before furnishing it to Coleman.

       16.     At all times pertinent hereto, the conduct of Defendant, as well as that of its

agents, servants and/or employees, was intentional, willful, reckless, and in grossly negligent

disregard of federal law.

                                  COUNT I
                VIOLATIONS OF THE FAIR CREDIT REPORTING ACT

       17.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       18.     15 U.S.C. § 1681e(b) provides that “[w]henever a consumer reporting agency

prepares a consumer report it shall follow reasonable procedures to assure maximum possible

accuracy of the information concerning the individual about whom the report relates.”

       19.     Defendant violated §§ 1681e(b) of the FCRA by failing to follow reasonable

procedures to assure maximum accuracy of the information contained in its report and by failing

to verify the accuracy of the information contained in its report.

       20.     15 U.S.C. § 1681k(a) provides that “A consumer reporting agency which

furnishes a consumer report for employment purposes and which for that purpose compiles and

reports items of information on consumers which are matters of public record and are likely to

have an adverse effect upon a consumer’s ability to obtain employment shall – (1) at the time

such public record information is reported to the user of such consumer report, notify the

consumer of the fact that public record information is being reported by the consumer reporting

agency, together with the name and address of the person to whom such information is being

reported; or (2) maintain strict procedures designed to insure that whenever public record

information which is likely to have an adverse effect on a consumer’s ability to obtain


                                                 3
              Case 3:19-cv-00269 Document 1 Filed 09/19/19 Page 4 of 5



employment is reported it is complete and up to date. . . .”

        21.     Defendant violated § 1681k(a) of the FCRA by failing to notify Plaintiff at the

time it submitted its report to Coleman that the report contained public record information related

to Plaintiff’s alleged criminal history that was likely to have an adverse effect on Plaintiff’s

ability to obtain employment, and/or by failing to maintain strict procedures designed to ensure

that said information was complete and up to date.

        22.     15 U.S.C. § 1681i(a) provides that “if the completeness or accuracy of any item of

information contained in a consumer’s file at a consumer reporting agency is disputed by the

consumer and the consumer notifies the agency directly, or indirectly through a reseller, of such

dispute, the agency shall, free of charge, conduct a reasonable reinvestigation to determine

whether the disputed information is inaccurate and record the current status of the disputed

information, or delete the item from the file in accordance with paragraph (5), before the end of

the 30-day period beginning on the date on which the agency receives the notice of the dispute

from the consumer or reseller.”

        23.     Defendant violated § 1681i(a) by failing to conduct a reasonable investigation

after Plaintiff submitted his dispute and by failing to correct the report to reflect that that the

charge of organized crime had been dismissed.

        24.     These failures directly prevented Plaintiff from securing employment, which has

damaged Plaintiff.

        25.     As a result of Defendant’s violations of §§ 1681e(b), 1681k(a), and 1681i(a) of

the FCRA, Plaintiff is entitled to damages, costs, and attorney’s fees pursuant to 15 U.S.C. §§

1681n and 1681o.




                                                   4
             Case 3:19-cv-00269 Document 1 Filed 09/19/19 Page 5 of 5



                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully prays that judgment be awarded in his favor and

against Defendant as follows:

           1.     Statutory damages pursuant to 15 U.S.C. § 1681n(a)(1)(B);

           2.     Actual damages pursuant to 15 U.S.C. § 1681o(a)(1);

           3.     Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

           4.     Attorneys’ fees and costs pursuant to 15 U.S.C. §§ 1681n(a)(3) and 1681o(a)(2);

                  and

           5.     Such other and further relief as may be just and proper.

                        TRIAL BY JURY DEMANDED ON ALL COUNTS




Dated: September 19, 2019
                                             Respectfully submitted,

                                             By: __/s/ Sergei Lemberg_________

                                             Sergei Lemberg, Attorney-in-Charge
                                             Connecticut Bar No. 425027
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             E-mail: slemberg@lemberglaw.com
                                             Attorneys for Plaintiff




                                                5
